Court of Appeals
of the State of Georgia

                                          ATLANTA,____________________
                                                   September 13, 2019

The Court of Appeals hereby passes the following order:

A20D0071. THE CITY OF RINCON, GEORGIA et al. v. ERNEST
    COMMUNITIES LLC.

       In this ordinance dispute, plaintiff Ernest Communities, LLC filed a petition
for a declaratory judgment and an injunction, naming as defendants the City of
Rincon and Rincon’s mayor, city council, and city planner, as well as several
members of the city council. The petition also asserted a civil rights violation and
sought a writ of mandamus. The plaintiff subsequently moved for partial summary
judgment and the defendants filed a cross-motion for summary judgment. The trial
court granted the plaintiff’s motion and denied the defendants’ cross-motion. The
defendants then filed this application for discretionary review of the court’s ruling.
       The grant of partial summary judgment may be directly appealed. See OCGA
§ 9-11-56 (h); Nugent v. Myles, 350 Ga. App. 442, 444 (1) n. 4 (829 SE2d 623)
(2019). We will grant an otherwise timely application for discretionary appeal if the
lower court’s order is subject to direct appeal. See OCGA § 5-6-35 (j); see also
Bullock v. Sand, 260 Ga. App. 874, 875 (581 SE2d 333) (2003) (OCGA § 5-6-35 (j)
applies to the grant of partial summary judgment).
       Accordingly, this application is hereby GRANTED. The defendants shall have
ten days from the date of this order to file a notice of appeal with the trial court if they
have not already done so. The clerk of the trial court is DIRECTED to include a copy
of this order in the record transmitted to the Court of Appeals.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        09/13/2019
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.